Citation Nr: 1531067	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2002.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2013, the Board expanded the Veteran's claim for service connection for PTSD to include any acquired psychiatric disorder in view of the medical evidence of record and pursuant to Clemons v. Shinseki. 23 Vet. App. 1, 4-5 (2009) (holding that when an appellant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board then remanded the expanded claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition. For the reasons discussed below, the AOJ is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the Board's remand, in a February 2013 rating decision, the Appeals Management Center (AMC) granted service connection for anxiety disorder not otherwise specified, representing a partial grant of the matter on appeal.  In a February 2013 Supplemental Statement of the Case, the AMC continued the denial of the claim for service connection for PTSD.  Accordingly, the Board has recharacterized the remaining on matter on appeal as noted on the title page.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA treatment records dated through 2010, which have been reviewed by the AOJ and the Board in conjunction with the current appeal.

In March 2015, the Veteran submitted additional claims for service connection for a blood disorder and gouty arthropathy, along with VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Veterans of Foreign Wars of the United States for these claims.  These matters are referred to AOJ for development.



FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21  (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2005 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection for PTSD. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). The Veteran was informed of the disability rating and effective date elements of his claim in a November 2006 notice letter.  While this notice was not provided until after the initial adjudication of the Veteran's claim, it was thereafter readjudicated on a number of occasions, most recently in February 2013. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records, to include additional treatment records obtained following the Board's remand.

The Veteran was also afforded VA examinations to determine the nature and etiology of the claimed psychiatric disorder, claimed as PTSD, to include a February 2013 VA examination in response to the Board's January 2013 remand instructions. The examiner provided the requested opinions with fully-stated rationale, and thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.



For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.

II.  Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, this list includes psychoses. See 38 C.F.R. § 3.309(a).

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125 provides that if a diagnosed mental disorder does not conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the DSM (DSM-V). The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014). See 80 Fed. Reg. 14308 (March 19, 2015). In the instant case, the appeal was certified to the board prior to August 2014 and thus the amended 38 C.F.R. § 4.125 does not apply.

The Veteran contends that he is entitled to service connection for PTSD, as he believes that this disability stems from a number of traumatic experiences in service aboard the USS AMERICA, including witnessing a sailor fall into an escape cute, witnessing a F-14 crash onto the flight deck, and witnessing injuries to others.  

The Veteran's service treatment records reflect that, in early December 1990, he was admitted to the Naval Hospital in Portsmouth, Virginia for suicidal ideation and a questionable suicidal gesture 24 hours prior to admission in the context of marital and occupational stressors.  At discharge, he was diagnosed with resolved adjustment disorder with depression mood and occupational and marital problems.  In January 1991, the Veteran was preferred to the medical department from the chaplain's office.  It was noted that he was having marital and occupational-related difficulties.  At that time, he had suicidal ideation that involved the use of scissors but without any intent.  He was referred to counseling but stated that he wanted to return to duty.  There is no indication in these records of diagnosis or treatment of PTSD in service.

Following the Veteran's discharge from service, VA outpatient treatment records include a November 2004 PTSD screen, which was negative.

A March 2005 private psychiatric evaluation reflects that the Veteran presented with complaint of adult attention deficit disorder and possible PTSD.  It was noted that he had a benign past psychiatric history and reported a two-month history of significant difficulty in school.  Part of his difficulty concentrating was associated with intrusive thoughts such as thoughts about his ex-wife or thoughts about his time on an aircraft carrier.  He indicated that he was a flight deck supervisor and saw people being run over by an F18 and having their legs torn apart, and that he saw a man fall from the flight deck onto a rescue chute.  He expressed symptoms of nightmares about being stuck on the ship.  

The examiner noted that the Veteran appeared to meet the criteria for PTSD in that he witnessed traumatic events, had distressing recollections and dreams of the events, and had a sense of foreshortened future with symptoms of increased arousal. He also noted that he appeared to meet the criteria for attention deficit disorder with respect to his difficulties with concentration and attention.  

However, after interview and mental status examination, the examiner noted diagnoses of rule out PTSD, rule out attention deficit/hyperactivity disorder, rule out mood disorder.  

A June 2005 note indicates that het Veteran failed to appear for a PTSD clinic.  

A March 2006 VA PTSD screen was also negative.

On VA examination in July 2009, the Veteran reported a number of stressors related to his experiences on the ship, including witnessing crashes, injuries and experiences during which he thought he could be injured or killed.  

He endorsed symptoms of recurrent and intrusive distressing recollection of traumatic events, intense psychological distress and physiological reactivity at exposure to stimuli related to the events, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

The examiner noted that the Veteran completed two measures of PTSD and produced relatively low scores that were well below the recommended cut scores for the diagnosis, suggesting that his endorsement of symptoms was very mild for PTSD.

After mental status examination, the examiner diagnosed anxiety disorder, not otherwise specified.   The examiner indicated that PTSD was not diagnosed because he did not exceed the recommended cut score for the diagnosis on two objective measures.

On VA examination in February 2013, the Veteran reported that his mental health problems started during his first deployment, when he saw a pilot eject when taking off and falling to the side of the ship.  He started having bad dreams that planes were chasing him around the deck.  He indicated that he still had nightmares about his ship duties.  

The examiner indicated that she reviewed the records noted that the 2005 private report indicated that PTSD was ruled out, meaning that no diagnosis was given at that evaluation.  She noted that the previous VA examiner also felt that the Veteran did not meet the diagnostic criteria for examiner.  The examiner indicated that results of valid, objective testing with Trauma Symptoms Inventory did not provide support for a diagnosis of PTSD, and the Veteran did not meet the diagnostic criteria or cut-off scores on this measure.

The examiner further indicated that the Veteran's reported symptoms did not met the DSM-IV diagnostic criteria for the diagnosis of PTSD based on objective results, review of past records, and diagnostic clinical interview from examination.  There was no objective evidence or data to support the diagnosis of PTSD at that time. He did report some symptoms of outbursts of anger anxiousness, and recurrent distressing dreams, but these symptoms alone were not sufficient to meet the DSM-IV criteria for a PTSD diagnosis.

In sum, the examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  Rather, anxiety disorder not otherwise specified was diagnosed.  The examiner indicated that valid objective testing by Trauma Symptoms Inventory were subclinical for a diagnosis of PTSD, but were positive for a mild level of anxiety.

As noted above, the first requirement for service connection for PTSD is a medical diagnosis of the condition. Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  

In this case, the VA examiners specifically determined that the Veteran did not meet the criteria for a diagnosis of PTSD, and rather that a diagnosis of anxiety disorder was appropriate.  There is no indication of a diagnosis of PTSD in accordance with the DSM-IV.

While the Board acknowledges the private report noting that the Veteran "appeared" to meet the criteria for PTSD, the examiner subsequently noted a diagnosis of rule out PTSD. There is no other indication in the record that PTSD has been diagnosed in accordance with the DSM-IV, and the private examiner did not indicate that such criteria had been met.  As such, the Board finds this notation of little probative value and clearly outweighed by the VA examinations of record, which concluded that after interview of the Veteran, review of the record, testing, and mental status examination that a diagnosis of PTSD was not warranted.  

The Board has also considered the lay statements of the Veteran to the effect that he has PTSD. Lay evidence is competent when reporting a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F3d. 1372  (2007).  Given that the private treatment report potential diagnosis of PTSD, the Veteran appears to reporting a contemporaneous diagnosis and is thus competent in this regard.  However, as noted above, a diagnosis was subsequently ruled out in the same report, and the treatment provider did not provide any rationale for the conclusions reached or specifically discuss whether a diagnosis under the DSM-IV was appropriate.  Accordingly, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the  2009 and 2013 VA examiners, who determined that the Veteran did not meet the criteria for diagnosis of PTSD.   

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, without persuasive evidence of current diagnosis of PTSD, there is no basis upon which to award service connection, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

As to the issue of whether service connection is warranted for an acquired psychiatric disorder other than PTSD, the record clearly establishes that the Veteran had been diagnosed with anxiety disorder and that the Veteran is already service-connected for this disability.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for PTSD. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


